Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species A (figures 1A; claims 1, 3-4, 6-10) in the reply filed on 11/27/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wyrwas et al. (US 2017/0124376) in view of Wu et al. (US 2012/0328170).
Regarding claim 1, Wyrwas et al. (figures 1-4) discloses a display device with under-screen fingerprint identification, comprising: 
a backlight source (110) configured to emit an original beam; 
display panel (104) disposed on the backlight source and comprising: 
a first substrate; 
a second substrate, 
wherein the first substrate is disposed between the backlight source and the second substrate; 
a display medium layer disposed between the first substrate and the second substrate; and 
a plurality of pixel structures distributed on the second substrate (see at least paragraph 0007), wherein each of the plurality of pixel structures comprises a plurality of quantum dot sub-pixel layers emitting light of different colors, and after the original beam is irradiated to the plurality of quantum dot sub-pixel layers emitting light of different colors, a plurality of beams of different colors is respectively formed (see at least paragraph 0030); and 
an image sensor (128), one of the plurality of beams of different colors is a fingerprint sensing beam (114), and the fingerprint sensing beam is reflected by a finger back to the 
Wyrwas et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Wyrwas et al. is silent regarding wherein the backlight source is disposed between the display panel and the image sensor.  Wu et al. (figures 1A-1B) teaches wherein the backlight source is disposed between the display panel and the image sensor (30 and 44).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor as taught by Wu et al. in order to solve the problem of a fingerprint recognition device occupying a large volume that prevents mobile phones from becoming thinner and thinner in the development. 
The limitation, “wherein each of the plurality of pixel structures comprises a plurality of quantum dot sub-pixel layers emitting light of different colors, and after the original beam is irradiated to the plurality of quantum dot sub-pixel layers emitting light of different colors, a plurality of beams of different colors is respectively formed; the fingerprint sensing beam is reflected by a finger back to the second substrate after passing through the second substrate, and sequentially penetrates the display panel and the backlight source to be sensed by the image sensor” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Wyrwas et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 3, Wyrwas et al. (figures 1-4) discloses wherein each of the plurality of pixel structures further comprises a transparent sub-pixel layer, and the original beam penetrates the second substrate after penetrating the transparent sub-pixel layer (see at least paragraph 0049).
The limitation, “wherein each of a portion of the plurality of quantum dot sub-pixel layers comprises quantum dots emitting light of two colors, and one emitted color of the quantum dots emitting light of two colors is a color of the fingerprint sensing beam” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a Wyrwas et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 4, Wyrwas et al. (figures 1-4) discloses wherein the original beam is a blue beam, the plurality of quantum dot sub-pixel layers emitting light of different colors comprises a red-light quantum dot sub-pixel layer, a green-light quantum dot sub-pixel layer, and an infrared-light quantum dot sub-pixel layer, the fingerprint sensing beam is an infrared beam, each of the plurality of pixel structures further comprises a transparent sub-pixel layer, and the blue beam penetrates the second substrate after penetrating the transparent sub-pixel layer (see at least paragraph 0049).
Regarding claim 6, Wyrwas et al. (figures 1-4) discloses wherein the display medium layer is a liquid crystal layer.
Regarding claim 7, Wyrwas et al. (figures 1-4) discloses wherein the backlight source comprises a light-emitting diode.
Regarding claim 8, Wyrwas et al. (figures 1-4) discloses wherein the backlight source further comprises an optical film disposed on a path of light emitted by the light-emitting diode (see at least paragraph 0028).
Regarding claim 9, Wyrwas et al. (figures 1-4) discloses wherein the optical film comprises a diffuser, a brightness enhancement film, or a combination thereof.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wyrwas et al. in view of Wu et al.; further in view of Chen (US 2011/0248155).
Regarding claim 3, Wyrwas et al. as modified by Wu et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Wyrwas et al. as modified by Wu et al. is silent regarding wherein the display panel further comprises: a first polarizer disposed on the first substrate; and a second polarizer disposed on the second substrate.  Chen (figure14) teaches wherein the display panel further comprises: a first polarizer disposed on the first substrate; and a second polarizer disposed on the second substrate (42 and 49).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the polarizers as taught by Chen in order to achieve a distributed filtering and sensing structure including a non-organic filtering element and an electromagnetic wave sensor and enable the LCD function as a switching device; improve image contrast and gray scale at off-normal viewing angles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871